            Case 8:20-cv-00534-DKC Document 22 Filed 02/05/21 Page 1 of 11



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

 JEFFREY CORPORAL,

      Plaintiff,

      v.                                                    Civil Action No.: DKC-20-534

 H. CARR,
 WARDEN WEBER,
 COMMISSIONER HILL,
 SECRETARY GREEN,

      Defendants.

                                    MEMORANDUM OPINION

           Defendants filed a motion to dismiss or in the alternative for summary judgment in

response to Plaintiff Jeffrey Corporal’s civil rights complaint. ECF No. 16. Plaintiff opposes the

motion. ECF No. 19. The court deems a hearing in this matter unnecessary. See Local Rule 105.6

(D. Md. 2018). For the reasons below, Defendants’ motion, construed as one seeking summary

judgment, shall be granted. Also pending are Plaintiff’s motions to amend the complaint and for

partial summary judgment. ECF Nos. 20 & 21. The court grants Plaintiff’s motion to amend and

denies his motion for partial summary judgment.

                                          I. BACKGROUND

           Plaintiff is a prisoner confined at Western Correctional Institution (“WCI”) in Cumberland,

Maryland. Prior to his incarceration, Plaintiff worked as a correctional officer in Baltimore City.

See Corporal v. Warden, Civ. Action DKC-20-950 (D. Md. 2020).                  Because of his prior

employment status, Plaintiff has frequently refused to accept assignments to a cell with a cellmate.

Id.
         Case 8:20-cv-00534-DKC Document 22 Filed 02/05/21 Page 2 of 11



A.     Complaint Allegations

       On December 3, 2019, Plaintiff was assigned to housing unit (“HU”) four, tier C, cell 16

(“4C-16”). Defendant Officer Carr, along with other officers who Plaintiff did not know, escorted

another inmate, Joshua Littlewolf, to Plaintiff’s cell and ordered Plaintiff to submit to handcuffing

through the cell door slot because Mr. Littlewolf was being assigned to Plaintiff’s cell. ECF No.

1-2 at 1. Plaintiff states that he preferred to remain housed without a cellmate and “reportedly

refused to comply with the order.” Id. One of the officers told Plaintiff that if he prevented Mr.

Littlewolf from moving into the cell with him as his cellmate, Plaintiff would be maced. Id.

Because Plaintiff “reportedly refused to comply with the order, [Officer] Carr maced [him]

unjustifiably through the cell door’s opened slot” for approximately five seconds hitting the left

side of Plaintiff’s face, left eye, and forehead. Id. Following deployment of the chemical agent,

Officer Carr closed the cell door slot. Id. Shortly after being maced, Plaintiff was standing at the

sink using a wet cloth to wash away the mace when Officer Carr reopened the cell door slot and

deployed additional mace for approximately four seconds. Id. Plaintiff was struck by the mace

on his face, head, chest, and mouth. Id. at 1-2. Plaintiff claims that, as a result of being maced, he

experienced a ten-hour long painful burning sensation to the areas of his body that were struck

with mace as well as stress and anxiety. Id. at 2.

       Plaintiff states that “[e]ventually, a correctional lieutenant handcuffed [him] through the

cell door’s opened slot” and he was escorted to the medical room in HU 4. ECF No. 1-2 at 2.

Plaintiff claims that the nurse who examined him did not have a remedy for his injuries. Id.

       Following the medical examination, Plaintiff was escorted by “several officers” to the

“SOH unit” where he was confined in a suicide watch cell for two days. ECF No. 1-2 at 2. During

the two days he was confined to the observation cell, Plaintiff was denied clothes and shoes and



                                                  2
         Case 8:20-cv-00534-DKC Document 22 Filed 02/05/21 Page 3 of 11



given a smock to wear. Id. Plaintiff states that the smock he was provided was “so short that [he]

could not wrap the smock fully around [his] body from [his] shoulders to [his] feet.” Id. He was

additionally denied other items he describes as “necessities” even though they could not be used

to harm himself. Id. These necessities included shoes without shoelaces, mail, grievance forms,

a washcloth, hygiene products, medical sick call forms, food utensils for eating, and a longer

smock that could keep him warm. Id. at 2-3. Plaintiff states that, because he was not provided

with some of these necessities, he was compelled to sit, walk, and sleep on the hard, cold concrete

floor; repeatedly use his “increasingly unsanitary hands” to eat his meals; endure very cold

temperatures; and forego any medical treatment for the injuries sustained when he was maced. Id.

at 3. He explains that because the smock was so small, his legs, back, feet, arms and hands

frequently contacted the floor. Id.

       Plaintiff claims that, as a result of his confinement to the observation cell, he developed

sore eyes and frequent headaches from sleep deprivation; additional stress and anxiety; sore feet

from walking on the floor; sore arms and back from sleeping on the floor; sore buttocks from

sitting on the floor; and a constant cough from the cold temperatures he endured. Id.

       On December 5, 2019, when Plaintiff was being interviewed for discharge from the suicide

observation cell, Dr. Gordon told him that his confinement in that cell had been approved after

Defendant Carr reported that Plaintiff attempted to harm himself two days earlier. ECF No. 1-2 at

3-4; ECF No. 1-3 at 2, 4. Plaintiff denies trying to harm himself. Id. at 4.

       Plaintiff asserts that Officer Carr violated his Eighth Amendment rights when he used

excessive force against him and unjustifiably put Plaintiff in a suicide prevention cell. ECF No.

1-2 at 4. He additionally claims that Defendants Weber, Hill, and Green also violated his Eighth

Amendment rights due to the conditions he was subjected to during his confinement to the suicide



                                                 3
          Case 8:20-cv-00534-DKC Document 22 Filed 02/05/21 Page 4 of 11



prevention cell because those conditions are the result of policies and procedures they put into

place. Id. at 2, 4. As relief, Plaintiff seeks monetary damages of one-billion dollars for the “three

violations” of his federal rights. ECF No. 1 at 3.

         Plaintiff filed a Motion for Leave to File an amended complaint, seeking to add a claim for

relief. ECF No. 20. Because the motion appears simply to clarify that Plaintiff seeks declaratory

and injunctive relief in connection with the operation of the suicide prevention cells at WCI and

therefore does not prejudice Defendants, the motion will be granted.

B.       Defendants’ Response

         In their Motion to Dismiss or for Summary Judgment, Defendants put forth the following

facts. On December 3, 2019, Plaintiff refused to allow officers to place a cellmate in his cell with

him. ECF No. 16-4 at 1 (Notice of Infraction). Plaintiff pleaded guilty to the rule violation at an

adjustment hearing held on December 16, 2019. Id. at 6.

         Officer Carr explains that Officer Layton, the author of the infraction written on

December 3, 2019, attempted to get Plaintiff to cooperate by having restraints placed on him so

that a cellmate could be put into the cell with him.1 ECF No. 16-5 at 1, ¶ 4. Plaintiff refused

several orders given by Officer Layton and Officer Carr engaged in conversation with Plaintiff in

an effort to gain his compliance. Id. During the interaction Plaintiff showed Officer Carr “what

appeared to be a razor blade in a drinking cup.” Id. He ordered Plaintiff to “put down the cup”

but Plaintiff ignored the order and “proceeded to drink from the cup.” Id. Officer Carr feared that

Plaintiff would swallow the razor blade and, in order to prevent him from serious self-harm,



     1
         Another incident involving the attempt to place Joshua Littlewolf in a cell (4C-21) with
Plaintiff occurred on December 5, 2019, at 11:53 a.m. ECF No. 16-19 at 10. The officers involved
in that incident (J. Smith, R. Barnes, E. Gaumer, and D. Trial) are not named as Defendants in this
complaint. A separate complaint concerns that incident, Corporal v. Smith, et al., DKC 20-1193.


                                                  4
         Case 8:20-cv-00534-DKC Document 22 Filed 02/05/21 Page 5 of 11



Officer Carr deployed a short burst of pepper spray to Plaintiff’s face. Id. Plaintiff dropped the

cup but continued to refuse orders to be restrained. Id. Two additional short bursts of pepper spray

were deployed, but Plaintiff remained steadfast in his refusal.        Id.   Officer Carr notified

“operations.” Id.

       Upon learning of Plaintiff’s refusal to comply with orders, Chief of Security Butler

authorized a planned use of force2 to remove Plaintiff from his cell. ECF No. 16-7 at 1, ¶ 4. Lt.

Forney was, however, able to convince Plaintiff to allow hand restraints to be applied and Plaintiff

was removed from his cell and evaluated by medical staff. Id. Lt. Forney contacted Ms. Gordon

later that day to advise her that Plaintiff had threatened to swallow a razor blade. Id. at ¶ 5. Ms.

Gordon authorized Plaintiff’s placement in “Special Operations Housing” and for suicide

precautions to be implemented. Id. The suicide precautions included placement in an observation

cell, fifteen-minute welfare checks by staff, removal of all clothing, removal of all items in the

cell, and issuance of a suicide prevention smock. ECF No. 16-12 at 1, ¶ 4. Suicide precaution

status is used when an inmate “has exhibited an indication of actual or potential self-harm that

identifies the offender as a candidate for protection.” ECF No. 16-13 at 3, ¶ 12. Plaintiff was

removed from this status two days later after Ms. Harold interviewed him and she determined it

was safe to remove Plaintiff from that status. ECF No. 16-12 at 2, ¶ 5; ECF No. 16-14 at 1, 7.

       After Plaintiff was removed from his cell and placed on observation status, the drinking

cup he displayed to Officer Carr was examined and it was discovered that the razor blade had been

placed between the double-walled sections of the cup, “making it appear the razor blade was in

the water when it was actually in the wall of the cup.” ECF No. 16-16 at 3 (Use of Force Report



   2
       According to reports included in the Use of Force Report for December 3, 2019, a “Use of
Force Team assembled” outside of Plaintiff cell while Lt. Forney spoke with Plaintiff. See ECF
No. 16-16 at 6, 14.
                                                 5
         Case 8:20-cv-00534-DKC Document 22 Filed 02/05/21 Page 6 of 11



from Chief of Security Keith Arnold), see also ECF No. 18-1 at 1 (photograph of drinking cup).

There is no indication in the reports as to when this fact was discovered.

       Plaintiff was examined by Kaitlyn Bascelli, RN, for pepper spray exposure. ECF No. 16-

16 at 20. She noted that Plaintiff claimed to be all right and that he was cooperative during the

exam. Id. She also noted that his vital signs were within normal limits, his lungs sounded clear,

and he exhibited no signs or symptoms of distress. Id. Plaintiff refused a decontamination shower,

according to correctional officers. Id.

C.     Plaintiff’s Response

       Plaintiff states in his opposition that Defendant Carr maced him unjustifiably after he

refused to be handcuffed for the purpose of having another inmate assigned to his cell. ECF No.

19 at 2-3. He claims that he was maced three times by Carr and suffered injuries of pain for 16

hours as well as stress and anxiety. Id. at 3, ¶¶ 7-8. Plaintiff explains that he did not attempt or

threaten to harm himself at any time during his interaction with Carr and, because of Officer Carr’s

false report that Plaintiff had attempted to hurt himself, he was placed in a suicide prevention cell

for two days. Id. at ¶¶ 9-10. According to Plaintiff, he was never a threat to anyone or to himself

when Officer Carr maced him. Id. at 4, ¶ 13.

       In his Motion for Partial Summary Judgment, Plaintiff reiterates that his claim concerns

Officer Carr’s alleged false statement that Plaintiff attempted to harm himself and that is why Carr

maced him and resulted in his confinement to a suicide prevention cell for two days. ECF No. 21-

1 at 3. The motion delineates facts that are undisputed regarding the lack of bedding, clothes, and

other accoutrement Plaintiff maintains was required in order to avoid the imposition of cruel and

unusual punishment against him. Id. at 4.




                                                 6
         Case 8:20-cv-00534-DKC Document 22 Filed 02/05/21 Page 7 of 11



                                 II. STANDARD OF REVIEW

       Pursuant to Federal Rule of Civil Procedure 56(a), “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” The court should “view the evidence in the

light most favorable to . . . the nonmovant, and draw all reasonable inferences in her favor without

weighing the evidence or assessing the witnesses’ credibility.” Dennis v. Columbia Colleton Med.

Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002). Importantly, “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material fact.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

       The court maintains an “affirmative obligation . . . to prevent factually unsupported claims

and defenses from proceeding to trial.” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514,

526 (4th Cir. 2003) (internal quotation marks omitted) (quoting Drewitt v. Pratt, 999 F.2d 774,

778-79 (4th Cir. 1993) and citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)). “A party

opposing a properly supported motion for summary judgment ‘may not rest upon the mere

allegations or denials of his pleadings,’ but rather must ‘set forth specific facts showing that there

is a genuine issue for trial.’” (Id.) (quoting Fed. R. Civ. P. 56(e)). A dispute of material fact is

only “genuine” if sufficient evidence favoring the nonmoving party exists for the trier of fact to

return a verdict for that party. Anderson, 477 U.S. at 249-50.

                                        III. DISCUSSION

A.     Excessive Force Claim

       Whether force used by prison officials was excessive is determined by inquiring if “force

was applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically



                                                  7
         Case 8:20-cv-00534-DKC Document 22 Filed 02/05/21 Page 8 of 11



to cause harm.” Hudson v. McMillian, 503 U. S. 1, 6-7 (1992). This court must look at the need

for application of force; the relationship between that need and the amount of force applied; the

extent of the injury inflicted; the extent of the threat to the safety of staff and inmates as reasonably

perceived by prison officials; and any efforts made to temper the severity of the response. Whitley

v. Albers, 475 U.S. 312, 321 (1986). The absence of significant injury alone is not dispositive of

a claim of excessive force. Wilkins v. Gaddy, 559 U.S. 34 (2010). The extent of injury incurred

is one factor indicative of whether the force used was necessary in a particular situation, but if

force is applied maliciously and sadistically liability is not avoided simply because the prisoner

had the good fortune to escape serious harm. Id. at 38.

        The use of chemical agents may state an Eighth Amendment claim where it is used “in

quantities greater than necessary or for the sole purpose of infliction of pain.” Iko v. Shreve, 535

F.3d 225, 240 (4th Cir. 2008) (quoting Williams v. Benjamin, 77 F.3d 756, 763 (4th Cir. 1996))

(emphasis omitted). As this court has observed:

         The use of pepper spray is not “per se a cruel and unusual punishment.”
         McCargo v. Mister, 462 F.Supp. 813, 818 (D.Md. 1978). It may be used in order
         to control recalcitrant inmates. Williams, 77 F.3d at 763. Analysis regarding
         the amount of chemical agent used focuses, as with all other excessive force
         claims, on whether the Defendant acted with a sufficiently culpable state of
         mind. Iko, 535 F.3d at 238 (4th Cir. 2008) (citations omitted) (holding
         correctional officer not entitled to qualified immunity where additional chemical
         agent was deployed into inmate’s cell after inmate attempted to comply with
         officer’s order, did not react violently, and officer failed to remove inmate’s
         clothes or secure medical care for inmate after chemical agent exposure).

         Eighth Amendment violations have been found where an officer used more than
         a reasonable amount of a chemical agent. See, e.g., Furnace v. Sullivan, 705
         F.3d 1021, 1025 (9th Cir. 2013) (finding Eighth Amendment violation where
         officer discharged can of pepper spray until empty, and other officer also joined
         in); Lawrence v. Bowersox, 297 F.3d 727, 732 (8th Cir. 2002) (same, where
         prisoner’s entire cell was doused in pepper spray using fire-extinguisher-like
         device); DeSpain v. Uphoff, 264 F.3d 965, 978 (10th Cir. 2001) (same, where
         officer indiscriminately sprayed entire prison tier). However, where an inmate
         repeatedly ignores official commands, multiple applications of pepper spray

                                                   8
          Case 8:20-cv-00534-DKC Document 22 Filed 02/05/21 Page 9 of 11



          have been found reasonable. See Williams, 77 F.3d at 763 (finding no Eighth
          Amendment violation where officer administered pepper spray after prisoner
          asked “Why?” in response to command); Jackson v. Morgan, 19 Fed. App’x.
          97, 102 (4th Cir. 2001) (upholding use of pepper spray twelve times when
          inmate refused to comply with commands to move from his cell); Norris v.
          Detrick, 918 F.Supp. 977, 984 (N.D.W.Va. 1996) (upholding use of two blasts
          of pepper spray when inmate refused to return to his cell during lockdown). Use
          of chemical agents is reasonable when an officer is attempting to maintain order
          and discipline in the institution. Santiago v. Walls, 599 F.3d 749, 757 (7th Cir.
          2010) (determining that Eighth Amendment was not violated where pepper
          spray was used to break up inmate fight); Combs v. Wilkinson, 315 F.3d 548,
          558 (6th Cir. 2002) (holding use of pepper spray during prison riot appropriate).

Kitchen v. Ickes, 116 F. Supp. 3d 613, 626-27 (D. Md. 2015), aff’d, 644 Fed. Appx. 243 (4th Cir.

2016).

         At issue here is Officer Carr’s use of pepper spray on two occasions when Plaintiff refused

to follow orders to submit to restraints and to cease what appeared to be an attempt to injure

himself. Even assuming that Plaintiff did not threaten harm to anyone including himself, his

refusal to comply with orders justifies the use of chemical agents to gain his compliance. The

medical report that closely followed the use of pepper spray indicates that Plaintiff suffered no

injury and appeared to be in no distress. Further, Plaintiff does not dispute that he declined a

decontamination shower when it was offered. Under these circumstances it does not follow that

pepper spray was deployed in an attempt maliciously to cause Plaintiff to suffer pain. Rather, the

pepper spray was used to gain his compliance with an order and any continued discomfort Plaintiff

experienced is easily attributed to his refusal of a decontamination shower. Defendants are entitled

to summary judgment on this claim.

B.       Conditions Claim

         Conditions which “deprive inmates of the minimal civilized measure of life’s necessities”

may amount to cruel and unusual punishment. Rhodes v. Chapman, 452 U.S. 337, 347 (1981).




                                                  9
        Case 8:20-cv-00534-DKC Document 22 Filed 02/05/21 Page 10 of 11



However, conditions which are merely restrictive or even harsh, “are part of the penalty that

criminal offenders pay for their offenses against society.” Id.

               In order to establish the imposition of cruel and unusual punishment,
               a prisoner must prove two elements - that “the deprivation of [a]
               basic human need was objectively sufficiently serious,” and that
               “subjectively the officials acted with a sufficiently culpable state of
               mind.”

Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995) (emphasis in original) (citation omitted). “These

requirements spring from the text of the amendment itself; absent intentionality, a condition

imposed on an inmate cannot properly be called ‘punishment,’ and absent severity, such

punishment cannot be called ‘cruel and unusual.”’ Iko, 535 F.3d at 238 (citing Wilson v. Seiter,

501 U.S. 294, 298-300 (1991)).

       To establish a sufficiently culpable state of mind, there must be evidence that a known

excessive risk of harm to the inmate’s health or safety was disregarded. See Wilson, 501 U.S. at

298-99. In other words, “the test is whether the guards know the plaintiff inmate faces a serious

danger to his safety and they could avert the danger easily yet they fail to do so.” Brown v. N.C.

Dep’t of Corr., 612 F.3d 720, 723 (4th Cir. 2010) (quoting Case v. Ahitow, 301 F.3d 605, 607 (7th

Cir. 2002)). Conduct is not actionable under the Eighth Amendment unless it transgresses bright

lines of clearly established pre-existing law. See Maciariello v. Sumner, 973 F.2d 295, 298 (4th

Cir. 1992). Where an inmate was confined for six days in cells described as “shockingly

unsanitary,” the Supreme Court has held that the prison officials responsible for the inmate’s

confinement had fair warning that their specific acts were unconstitutional. Taylor v. Riojas, __

U.S. ___, 2020 WL 6385693, *1 (Nov. 2, 2020).

       The objective prong of a conditions claim requires proof of an injury. “[T]o withstand

summary judgment on an Eighth Amendment challenge to prison conditions a plaintiff must



                                                 10
           Case 8:20-cv-00534-DKC Document 22 Filed 02/05/21 Page 11 of 11



produce evidence of a serious or significant physical or emotional injury resulting from the

challenged conditions.” Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir. 1993). “Only extreme

deprivations are adequate to satisfy the objective component of an Eighth Amendment claim

regarding conditions of confinement.” De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003).

Demonstration of an extreme deprivation proscribed by the Eighth Amendment requires proof of

“a serious or significant physical or emotional injury resulting from the challenged conditions.”

See Odom v. S.C. Dep’t of Corr., 349 F.3d 765, 770 (4th Cir. 2003) (quoting De’Lonta, 330 F.3d

at 770).

       Plaintiff was held in a suicide observation cell for approximately two days. He denies that

he attempted to harm himself but does not explain why the double-walled cup he was using to

drink water had a razor blade lodged between the two walls. An officer in Defendant Carr’s

position could have reasonably concluded that Plaintiff was attempting to hurt himself. While it

is possible that Plaintiff’s ruse should have been immediately evident, thereby foreclosing any

further need for his confinement to an observation cell, his confinement did not cause a “serious

or significant physical or emotional injury.” Odom, 349 F. 3d. at 770. Plaintiff has not offered,

nor has he forecast, any evidence to support a finding that he suffered an injury as a result of his

temporary assignment to the cell. Defendants are entitled to summary judgment on this claim.

                                     IV.     CONCLUSION

       The use of pepper spray against Plaintiff when he refused to obey orders and his subsequent

assignment to a suicide observation cell did not violate his Eighth Amendment right to be free

from cruel and unusual punishment. A separate Order granting Defendants’ motion follows.


February 5, 2021                                                    /s/
                                                     DEBORAH K. CHASANOW
                                                     United States District Judge

                                                11
